               Case 2:18-cv-08372-AB-JEM Document 18 Filed 10/24/18 Page 1 of 27 Page ID #:240



                       1   ERIC BEANE (Bar No. 186029)
                           eric.beane@dlapiper.com
                       2   DLA PIPER LLP (US)
                           200 Avenue of the Stars,
                       3   Suite 400 North Tower
                           Los Angeles, California 90067
                       4   Tel.: 310.595.3000
                           Fax: 310.595.3300
                       5
                           DANIEL LAC (Bar No. 294502)
                       6   daniel.lac@dlapiper.com
                           DLA PIPER LLP (US)
                       7   550 S. Hope St., Suite 2400
                           Los Angeles, California 90071
                       8   Tel: 213.330.7700
                           Fax: 213.330.7701
                       9
                           Attorneys for Defendant
                      10   MATCH GROUP, LLC (erroneously sued as
                           Tinder, Inc.)
                      11
                      12
                                                UNITED STATES DISTRICT COURT
                      13
                                              CENTRAL DISTRICT OF CALIFORNIA
                      14
                      15
                           ELIZABETH SANFILIPPO, an                    CASE NO. 2:18-cv-8372-AB-JEM
                      16   individual,
                                                                       [Assigned to Hon. André Birotte, Jr.]
                      17               Plaintiff,
                                                                       DEFENDANT MATCH GROUP,
                      18         v.                                    LLC’S NOTICE OF MOTION
                                                                       AND MOTION TO COMPEL
                      19   TINDER, INC., a Delaware corporation,       ARBITRATION AND DISMISS
                           and DOES 1 through 20, Inclusive,           OR STAY PROCEEDINGS
                      20
                                                Defendants.            [Filed concurrently with the
                      21                                               (1) Memorandum of Points and
                                                                       Authorities (2) Declaration of Lisa J.
                      22                                               Nelson; (3) Declaration of Laurie
                                                                       Braddock; (4) Declaration of
                      23                                               Benjamin Setnick; and (5) [Proposed]
                                                                       Order]
                      24
                                                                       Date:    November 30, 2018
                      25                                               Time:    10:00 a.m.
                                                                       Crtm.:   7B (Judge André Birotte, Jr.)
                      26
                                                                       [Removed from the Superior Court of
                      27                                               the State of California, County of Los
                                                                       Angeles, Case No. BC718649]
                      28
DLA P I PER LLP (US)
     LOS A NG EL ES
                           NOTICE OF MOTION AND MOTION TO COMPEL ARBITRATION AND DISMISS OR STAY PROCEEDINGS
                           AND MEMORANDUM OF POINTS & AUTHORITIES
                Case 2:18-cv-08372-AB-JEM Document 18 Filed 10/24/18 Page 2 of 27 Page ID #:241



                       1                         NOTICE OF MOTION AND MOTION
                       2   TO ALL THE PARTIES AND TO THEIR ATTORNEY(S) OF RECORD:
                       3         PLEASE TAKE NOTICE THAT on November 30, 2018 at 10:00 a.m., or
                       4   as soon thereafter as the matter may be heard, in Courtroom 7B of the above-entitled
                       5   Court, located at First Street Courthouse, 350 West First Street, Los Angeles, CA
                       6   90012, Defendant Match Group, LLC (“Match”)1, incorrectly named in Plaintiff’s
                       7   Complaint as Tinder, Inc., will and hereby does move this Court for an Order
                       8   (1) compelling Plaintiff Elizabeth Sanfilippo (“Plaintiff”) to arbitrate her claims and
                       9   (2) dismissing or, in the alternative, staying this action as to all causes of action
                      10   asserted in the above-captioned lawsuit pending completion of arbitration.
                      11         This Motion to Compel Arbitration and Dismiss or Stay Proceedings
                      12   (“Motion”) is based on 9 U.S.C. § 4 and is made on the grounds that each claim
                      13   asserted by Plaintiff in this action must be arbitrated pursuant to a written agreement
                      14   to arbitrate entered into by and between Plaintiff and Match Group, Inc., and all
                      15   parent, related, subsidiary and affiliate entities, which includes Match Group, LLC
                      16   (a subsidiary of Match Group, Inc.). Copies of the Mutual Agreement to Arbitrate
                      17   Claims on an Individual Basis and Summary of the Alternative Dispute Program for
                      18   California and Alternative Dispute Resolution Program for California applicable to
                      19   Plaintiff’s claims are attached as Exhibits 1-B and 1-C to the Declaration of Lisa J.
                      20   Nelson, which is being filed concurrently herewith.
                      21         This Motion is based upon: (1) this Notice of Motion and Motion; (2) the
                      22   following Memorandum of Points and Authorities and corresponding exhibits;
                      23   (3) the Declaration of Lisa J. Nelson and its respective exhibits; (4) the Declaration
                      24   of Laurie Braddock; (5) the Declaration of Benjamin Setnick and its respective
                      25   exhibits; (6) all records, pleadings and other documents on file in this action; and
                      26
                           1
                      27    Without waiving any asserted affirmative defenses, Match may also be referred to
                           as “Defendant” throughout this Motion and the following Memorandum of Points
                      28   and Authorities.
                                                                  -1-
DLA P I PER LLP (US)
     LOS A NG EL ES
                           NOTICE OF MOTION AND MOTION TO COMPEL ARBITRATION AND DISMISS OR STAY PROCEEDINGS
                           AND MEMORANDUM OF POINTS & AUTHORITIES
                Case 2:18-cv-08372-AB-JEM Document 18 Filed 10/24/18 Page 3 of 27 Page ID #:242



                       1   (7) any other evidence and argument which the Court may consider at or before the
                       2   date of hearing on this Motion.
                       3         This Motion is made following the conference of counsel pursuant to L.R. 7-3
                       4   which took place on October 11, 2018.
                       5
                       6   Dated: October 24, 2018                 DLA PIPER LLP (US)
                       7
                       8
                                                                   By: /s/ Eric S. Beane
                       9
                                                                       ERIC S. BEANE
                      10                                               DANIEL LAC
                      11                                           Attorneys for Defendant
                                                                   Match Group, LLC (erroneously sued as
                      12
                                                                   Tinder, Inc.)
                      13
                      14
                      15
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
                                                                   -2-
DLA P I PER LLP (US)
     LOS A NG EL ES
                           NOTICE OF MOTION AND MOTION TO COMPEL ARBITRATION AND DISMISS OR STAY PROCEEDINGS
                           AND MEMORANDUM OF POINTS & AUTHORITIES
                  Case 2:18-cv-08372-AB-JEM Document 18 Filed 10/24/18 Page 4 of 27 Page ID #:243



                       1                                          TABLE OF CONTENTS
                       2                                                                                                                      Page
                       3   I.     INTRODUCTION .......................................................................................... 1
                       4   II.    STATEMENT OF FACTS............................................................................. 2
                                  A.       Plaintiff Enters into a Mutual Arbitration Agreement with Match
                       5                   During Her Employment...................................................................... 2
                       6          B.       Plaintiff’s Allegations and Complaint. ................................................ 7
                       7   III.   ARGUMENT ............................................................................................... 10
                       8          A.       The Parties’ Mutual Arbitration Agreement Requires Arbitration
                                           of Plaintiff’s Claims. .......................................................................... 10
                       9
                                           1.       The Court Must Compel Arbitration Because the Parties
                      10                            Have Delegated Questions of Arbitrability to the
                                                    Arbitrator. ................................................................................ 10
                      11                   2.       The Parties’ Mutual Arbitration Agreement Is Valid and
                      12                            Enforceable. ............................................................................. 13
                                           3.       Plaintiff’s Claims Fall Within the Scope of the Mutual
                      13                            Arbitration Agreement. ............................................................ 13
                      14          B.       This Action Must Be Dismissed in Light of the Parties’ Mutual
                                           Arbitration Agreement. ...................................................................... 17
                      15
                                  C.       Alternatively, This Action Should Be Stayed Pending Resolution
                      16                   of Arbitration...................................................................................... 18
                      17   IV.    CONCLUSION ............................................................................................ 20
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
                                                                                    -i-
DLA P I PER LLP (US)
     LOS A NG EL ES
                           NOTICE OF MOTION AND MOTION TO COMPEL ARBITRATION AND DISMISS OR STAY PROCEEDINGS
                           AND MEMORANDUM OF POINTS & AUTHORITIES
Case 2:18-cv-08372-AB-JEM Document 18 Filed 10/24/18 Page 5 of 27 Page ID #:244



  1                                           TABLE OF AUTHORITIES
  2                                                                                                                     Page(s)
  3
      Cases
  4
      Armendariz v. Found. Health Psychcare Servs., Inc.,
  5     6 P.3d 669 (Cal. 2000) .............................................................................. 15, 16, 17
  6
      AT&T Mobility LLC v. Concepcion,
  7     563 U.S. 333 (2011) ............................................................................................. 10
  8   AT&T Techs., Inc. v. Commc’ns Workers of Am.,
  9     475 U.S. 643 (1986) ................................................................................. 10, 13, 14
 10   Beggs Bros. Fruit Co. v. United Farmers Ass’n of Cal.,
        107 P. 2d 631 (Cal. Ct. App. 1940) ...................................................................... 12
 11
 12   Broughton v. Cigna Healthplans of Cal.,
         988 P.2d 67 (Cal. 1999) ........................................................................................ 12
 13
      Burnett v. Macy’s West Stores, Inc.,
 14
        No. 1:11–cv–01277, 2011 WL 4770614 (E.D. Cal. Oct. 7, 2011) ...................... 15
 15
      Bushley v. Credit Suisse First Boston,
 16     360 F.3d 1149 (9th Cir. 2004) .............................................................................. 17
 17
      Campos v. DXP Enters., Inc.,
 18     No. 8:18-cv-00103-JLS-DFM, 2018 WL 3617885 (C.D. Cal. Mar.
 19     14, 2018) ............................................................................................................... 13

 20   Chiron Corp. v. Ortho Diagnostic Sys., Inc.,
        207 F.3d 1126 (9th Cir. 2000) .................................................................. 13, 14, 15
 21
 22   Circuit City Stores, Inc. v. Najd,
         294 F.3d 1104 (9th Cir. 2002) .............................................................................. 12
 23
      CMAX, Inc. v. Hall,
 24     300 F.2d 265 (9th Cir. 1962) ................................................................................ 18
 25
      Cole v. Burns Int’l Sec. Servs.,
 26     105 F.3d 1465 (D.C. Cir. 1997)............................................................................ 16
 27   Dees v. Billy,
 28     394 F.3d 1290 (9th Cir. 2005) .............................................................................. 17
                                                  -i-
      NOTICE OF MOTION AND MOTION TO COMPEL ARBITRATION AND DISMISS OR STAY PROCEEDINGS
      AND MEMORANDUM OF POINTS & AUTHORITIES
                Case 2:18-cv-08372-AB-JEM Document 18 Filed 10/24/18 Page 6 of 27 Page ID #:245
                           Table of Authorities Continued                                                                                    Page(s)

                       1   Elmore v. CVS Pharm., Inc.,
                              No. 2:16-cv-05603-ODW(ASx), 2016 WL 6635625 (C.D. Cal. Nov.
                       2
                              9, 2016) ........................................................................................................... 11, 13
                       3
                           Epic Sys. Corp. v. Lewis,
                       4      138 S.Ct. 1612 (2018) ...................................................................................... 2, 10
                       5
                           First Options of Chicago, Inc. v. Kaplan,
                       6      514 U.S. 938 (1995) ....................................................................................... 10, 11
                       7   Green Tree Fin. Corp.-Ala. v. Randolph,
                       8     531 U.S. 79 (2000) ......................................................................................... 17, 18
                       9   Howsam v. Dean Witter Reynolds, Inc.,
                             537 U.S. 79 (2002) ............................................................................................... 10
                      10
                      11   Landis v. N. Am. Co.,
                             299 U.S. 248 (1936) ............................................................................................. 18
                      12
                           Manos v. MTC Fin., Inc.,
                      13
                             No 8:16-CV-01142-CJC(KESx), 2016 WL 11005392 (C.D. Cal.
                      14     Sept. 22, 2016) ...................................................................................................... 18
                      15   Marchese v. Shearson Hayden Stone, Inc.,
                      16     734 F.2d 414 (9th Cir. 1984) ................................................................................ 14
                      17   Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc.,
                      18      473 U.S. 614 (1985) ....................................................................................... 13, 19

                      19   Moses H. Cone Mem’l Hosp. v. Mercury Const. Corp.,
                             460 U.S. 1 (1983) ................................................................................................. 14
                      20
                      21   Oguejiofor v. Serramonte Nissan,
                             No. 3:11-cv-00544 EMC, 2011 WL 3879482 (N.D. Cal. Sept. 2,
                      22     2011) ..................................................................................................................... 12
                      23   United States ex rel. Oliver v. The Parsons Co.,
                      24     195 F.3d 457 (9th Cir. 1999) ................................................................................ 11
                      25   Pac. Corporate Grp. Holdings, LLC v. Keck,
                      26     232 Cal. App. 4th 294 (Cal. Ct. App. 2014)......................................................... 11

                      27   Republic of Nicaragua v. Std. Fruit Co.,
                             937 F.2d 469 (9th Cir. 1991) ................................................................................ 14
                      28
                                                                                        - ii -
DLA P I PER LLP (US)       NOTICE OF MOTION AND MOTION TO COMPEL ARBITRATION AND DISMISS OR STAY PROCEEDINGS
     LOS A NG EL ES
                           AND MEMORANDUM OF POINTS & AUTHORITIES
                Case 2:18-cv-08372-AB-JEM Document 18 Filed 10/24/18 Page 7 of 27 Page ID #:246
                           Table of Authorities Continued                                                                                    Page(s)

                       1   Sargon Enters., Inc. v. Browne George Ross LLP
                              15 Cal. App. 5th 749 (Cal. Ct. App. 2017)............................................................ 8
                       2
                       3   United Steelworkers of Am. v. Warrior & Gulf Nav. Co.,
                             363 U.S. 574 (1960) ............................................................................................. 13
                       4
                           Vedachalam v. Tata Am. Int’l Corp.,
                       5
                             Nos. 07-15504, 08-15521, 339 F. App’x 761 (9th Cir. 2009) ....................... 12, 13
                       6
                           Warner Bros. Entm’t Inc. v. Starline Tours of Hollywood, Inc.,
                       7     CV 16-02001 SJO (GJSx), 2016 WL 10771309 (C.D. Cal. June 20,
                       8     2016) ..................................................................................................................... 10
                       9   Ziober v. BLB Res., Inc.,
                              839 F.3d 814 (9th Cir. 2016) ................................................................................ 20
                      10
                      11   Statutes
                      12   9 U.S.C. § 1................................................................................................................ 12
                      13   9 U.S.C § 2............................................................................................................. 2, 10
                      14
                           9 U.S.C. § 3............................................................................................................ 2, 10
                      15
                           9 U.S.C. § 4...................................................................................................... 2, 13, 15
                      16
                      17   CAL. CIV. CODE § 1550 .............................................................................................. 11

                      18   California Code of Civil Procedure Section 1280 et seq............................................. 6
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
                                                                                       - iii -
DLA P I PER LLP (US)       NOTICE OF MOTION AND MOTION TO COMPEL ARBITRATION AND DISMISS OR STAY PROCEEDINGS
     LOS A NG EL ES
                           AND MEMORANDUM OF POINTS & AUTHORITIES
                Case 2:18-cv-08372-AB-JEM Document 18 Filed 10/24/18 Page 8 of 27 Page ID #:247



                       1                MEMORANDUM OF POINTS AND AUTHORITIES
                       2   I.    INTRODUCTION
                       3         Plaintiff is a former employee of Tinder, Inc. (“Tinder”), which is no longer
                       4   an existing corporate entity, and Match Group, LLC (“Match”). During her
                       5   employment with Match, Plaintiff entered into a Mutual Agreement to Arbitrate
                       6   Claims on an Individual Basis and Summary of the Alternative Dispute Program for
                       7   California (“Mutual Arbitration Agreement”) with Match Group, Inc. and its related,
                       8   parent, subsidiary and affiliated entities (collectively, the “Company”) and each of
                       9   those entities’ respective successors and assigns.2 In doing so, Plaintiff accepted
                      10   and agreed to arbitrate certain claims, including the very type alleged in this lawsuit,
                      11   pursuant to Match Group, Inc.’s Alternative Dispute Resolution Program for
                      12   California (“ADR Program”). Specifically, the Mutual Arbitration Agreement
                      13   provides that, with limited exceptions as provided for in the Mutual Arbitration
                      14   Agreement, “all claims or controversies arising out of or in connection with”
                      15   Plaintiff’s “application with, employment with, or termination from,” the Company
                      16   must be arbitrated on an individual basis.
                      17         On January 2, 2018, Plaintiff signed the Mutual Arbitration Agreement and
                      18   consented to its terms, as well as those included in the ADR Program. Plaintiff
                      19   continued to work for Match until her termination, which was due to legitimate,
                      20   business and non-discriminatory reasons, on March 1, 2018. On August 20, 2018,
                      21   Plaintiff incorrectly sued Tinder, in clear violation of the terms of the Mutual
                      22   Arbitration Agreement.
                      23         Under the Federal Arbitration Act (“FAA”), which applies to the Mutual
                      24   Arbitration Agreement, including the ADR Program, courts are directed to treat
                      25   arbitration agreements as “valid, irrevocable, and enforceable,” and to “rigorously”
                      26
                      27
                           2
                            Match is a subsidiary of Match Group, Inc., and is the assignee of Tinder’s assets
                      28   and liabilities following Tinder’s merger with and into Match Group, Inc.
                                                                    -1-
DLA P I PER LLP (US)       NOTICE OF MOTION AND MOTION TO COMPEL ARBITRATION AND DISMISS OR STAY PROCEEDINGS
     LOS A NG EL ES
                           AND MEMORANDUM OF POINTS & AUTHORITIES
                Case 2:18-cv-08372-AB-JEM Document 18 Filed 10/24/18 Page 9 of 27 Page ID #:248



                       1   enforce such agreements “according to their terms.” See 9 U.S.C. §§ 2, 3 and 4;
                       2   Epic Sys. Corp. v. Lewis, 138 S. Ct. 1612, 1621 (2018). A plain reading of the
                       3   parties’ Mutual Arbitration Agreement shows that “only an arbitrator can interpret
                       4   [its] scope and application.” Because the Mutual Arbitration Agreement clearly and
                       5   unambiguously delegates arbitrability to the arbitrator, it is appropriate to compel
                       6   this dispute, including any issues relating to the arbitrability of Plaintiff’s claims,
                       7   directly to arbitration. However, even if the Court finds that the Court must
                       8   determine arbitrability, arbitration is still the proper forum to adjudicate Plaintiff’s
                       9   claims because: (1) the Mutual Arbitration Agreement, including the ADR Program,
                      10   is valid on its face; and (2) Plaintiff’s claims fall under the scope of the Mutual
                      11   Arbitration Agreement and are arbitrable.
                      12         Accordingly, Defendant asks this Court to enforce the parties’ Mutual
                      13   Arbitration Agreement by compelling arbitration and dismissing Plaintiff’s claims
                      14   with prejudice, or in the alternative, staying this case pending resolution of
                      15   arbitration.
                      16   II.   STATEMENT OF FACTS
                      17         A.       Plaintiff Enters into a Mutual Arbitration Agreement with Match
                                          During Her Employment.
                      18
                                 Plaintiff is a former employee of Tinder and Match. (Declaration of Lisa J.
                      19
                           Nelson in Support of Defendant’s Motion to Compel Arbitration and Dismiss or
                      20
                           Stay Proceedings (“Nelson Decl.”), at ¶ 3, filed concurrently herewith.)
                      21
                           Specifically, Plaintiff worked as a Brand Marketing Manager for Tinder from
                      22
                           September 6, 2016 until July 13, 2017. Id. Tinder was a subsidiary of Match
                      23
                           Group, Inc. from the start of Plaintiff’s employment period until July 13, 2017.
                      24
                           (Declaration of Laurie Braddock in Support of Defendant’s Motion to Compel
                      25
                           Arbitration and Dismiss or Stay Proceedings (“Braddock Decl.”), at ¶ 4, filed
                      26
                           concurrently herewith.) On July 13, 2017, Tinder merged with and into Match
                      27
                           Group, Inc. Id. Tinder was incorporated in Delaware, and Match Group, Inc. is a
                      28
                                                                      -2-
DLA P I PER LLP (US)       NOTICE OF MOTION AND MOTION TO COMPEL ARBITRATION AND DISMISS OR STAY PROCEEDINGS
     LOS A NG EL ES
                           AND MEMORANDUM OF POINTS & AUTHORITIES
               Case 2:18-cv-08372-AB-JEM Document 18 Filed 10/24/18 Page 10 of 27 Page ID #:249



                       1   Delaware corporation. Id.
                       2           On July 13, 2017, as part of the transactions ancillary to the merger, Match
                       3   Group, Inc. assigned all of Tinder’s assets and liabilities to one of Match Group,
                       4   Inc.’s subsidiaries, Match.com, L.L.C. (Braddock Decl., at ¶ 5.) Shortly thereafter,
                       5   Match.com, L.L.C. changed its name to Match Group, LLC. Id. Match remained,
                       6   and is currently, a subsidiary of Match Group, Inc. Id. Match also remained, and is
                       7   currently, the assignee of Tinder’s assets and liabilities. Id.
                       8           Tinder ceased to exist as a separate corporate entity as of July 13, 2017.
                       9   (Braddock Decl., at ¶ 6; Schedule 13D, SECURITIES AND EXCHANGE COMMISSION,
                      10   https://www.sec.gov/Archives/edgar/data/1575189/000110465917046540/a17-
                      11   18264_1sc13d.htm (last visited Oct. 19, 2018)). The Tinder brand became a
                      12   division of Match as a result of the merger and assignment. (Braddock Decl., at
                      13   ¶ 6.)
                      14           Pursuant to these transactions, on July 13, 2017, all Tinder employees,
                      15   including Plaintiff, became employees of Match.com, L.L.C., which then changed
                      16   its name to Match Group, LLC shortly thereafter. (Braddock Decl., at ¶ 5.)
                      17   Following the merger and these related events, Plaintiff worked as a Brand
                      18   Marketing Manager for Match until her termination on March 1, 2018. (Nelson
                      19   Decl., at ¶ 3; see also Nelson Decl. Ex. 1-A, Plaintiff’s Redacted W-2 (“W-2”).)3
                      20           On December 27, 2017, Match Group, Inc. adopted the ADR Program. 4
                      21   (Nelson Decl., at ¶ 4.) During the implementation of the ADR Program, Match
                      22   provided its California employees, including Plaintiff, with a copy of the Mutual
                      23
                      24   3
                             A true and correct copy of Plaintiff’s Redacted W-2 is attached as Exhibit 1-A to
                      25   the Declaration of Lisa J. Nelson, filed concurrently herewith.
                           4
                             The Mutual Arbitration Agreement incorporates the ADR Program, and both
                      26   documents were presented to Plaintiff for review and acceptance via the DocuSign
                           system at the same time. (Nelson Decl., at ¶ 6.) The ADR Program restates and
                      27   elaborates on provisions in the Mutual Arbitration Agreement and also sets forth the
                           parties’ consideration. Accordingly, references to the Mutual Arbitration
                      28   Agreement herein include the ADR Program unless otherwise specified.
                                                                     -3-
DLA P I PER LLP (US)       NOTICE OF MOTION AND MOTION TO COMPEL ARBITRATION AND DISMISS OR STAY PROCEEDINGS
     LOS A NG EL ES
                           AND MEMORANDUM OF POINTS & AUTHORITIES
               Case 2:18-cv-08372-AB-JEM Document 18 Filed 10/24/18 Page 11 of 27 Page ID #:250



                       1   Arbitration Agreement and the corresponding ADR Program through DocuSign, an
                       2   electronic signature management system. (Nelson Decl., at ¶ 5.) Match uses the
                       3   DocuSign electronic signature system as a way to ensure that each individual
                       4   employee receives certain documents, such as the Mutual Arbitration Agreement
                       5   and ADR Program, that requires their review and, to the extent they agree to the
                       6   terms of the documents, allows them to accept the terms via electronic signature.
                       7   (Nelson Decl., at ¶ 5.) Once the document is submitted to the employee, the
                       8   employee has the opportunity to open the document for review. (Nelson Decl., at
                       9   ¶ 5.) When the document, such as the Mutual Arbitration Agreement, is viewed in
                      10   DocuSign, it contains an area indicating where the employee should sign if he or she
                      11   agreed to the terms of the agreement. (Nelson Decl., at ¶ 5.) If the employee
                      12   accepted the terms of the agreement, the employee would then sign the document by
                      13   creating an electronic signature and clicking a button in which the employee
                      14   confirmed his or her acceptance of the document. (Nelson Decl., at ¶ 5.)
                      15         During her employment with Match, Plaintiff signed the Mutual Arbitration
                      16   Agreement and accepted its and the ADR Program’s terms on January 2, 2018,
                      17   which is evidenced by her signature in the designated signature portion of the
                      18   document. (Nelson Decl., at ¶ 6; Nelson Decl. Ex. 1-B, Mutual Arbitration
                      19   Agreement.) Upon her execution and acceptance of the Mutual Arbitration
                      20   Agreement, which included acceptance of the ADR Program, Plaintiff’s signature
                      21   was assigned a unique identifying code that appears below her signature on the
                      22   agreement. (Nelson Decl. Ex. 1-B, Mutual Termination Agreement; Nelson Decl.
                      23   Ex. 1-C, ADR Program.) Additionally, during the DocuSign process, Plaintiff was
                      24   provided with instructions on how to download the document or otherwise obtain
                      25   soft copies of the Mutual Arbitration Agreement and ADR Program to the extent she
                      26   wanted them for her records. (Nelson Decl., at ¶ 6.)
                      27         The Mutual Arbitration Agreement and ADR Program set forth the
                      28   Company’s policy of arbitrating individual claims and controversies arising from or
                                                                   -4-
DLA P I PER LLP (US)       NOTICE OF MOTION AND MOTION TO COMPEL ARBITRATION AND DISMISS OR STAY PROCEEDINGS
     LOS A NG EL ES
                           AND MEMORANDUM OF POINTS & AUTHORITIES
               Case 2:18-cv-08372-AB-JEM Document 18 Filed 10/24/18 Page 12 of 27 Page ID #:251



                       1   in connection with an employee’s application with, employment with, or termination
                       2   from the Company. (Nelson Decl. Ex. 1-B, Mutual Arbitration Agreement at ¶ 1.)
                       3   The Mutual Arbitration Agreement provides that, except as otherwise provided for,
                       4   the parties consent to the resolution by arbitration on an individual basis of all
                       5   claims and controversies arising from or in connection with the Plaintiff’s
                       6   application with, employment with, or termination from the Company. (Nelson
                       7   Decl. Ex. 1-B, Mutual Arbitration Agreement at ¶ 1.) The Mutual Arbitration
                       8   Agreement is “mutual, encompassing all claims the [Plaintiff] may have against the
                       9   Company or that the Company may have against the [Plaintiff]. . . . ,” with limited
                      10   exceptions. (Nelson Decl. Ex. 1-B, Mutual Arbitration Agreement at ¶ 1.) The
                      11   Mutual Arbitration Agreement is broad and expressly covers “claims for
                      12   discrimination, harassment or retaliation of any kind,” “claims for violation of any
                      13   federal, state or other statute, ordinance, regulation, or common law,” and “claims
                      14   for breach of any contract, express or implied,” among others. (Nelson Decl. Ex. 1-
                      15   B, Mutual Arbitration Agreement at ¶ 1.) Importantly, the Mutual Arbitration
                      16   Agreement provides that arbitration is “the parties’ exclusive remedy” with respect
                      17   to any such claims, and that with the exception of class and collective action
                      18   waivers, “only an arbitrator can interpret the scope and application of” the ADR
                      19   Program. (Nelson Decl. Ex. 1-B, Mutual Arbitration Agreement at ¶ 4.)
                      20         The Mutual Arbitration Agreement is designed to ensure employees such as
                      21   the Plaintiff are treated fairly and equitable throughout the arbitration process.
                      22   (Nelson Decl. Ex. 1-B, Mutual Arbitration Agreement.) To that end, the ADR
                      23   Program contains the following key provisions:
                      24    Express Acknowledgement of Waiver of Rights: By entering into the Mutual
                      25      Arbitration Agreement under the ADR Program, the Company and Plaintiff each
                      26      knowingly and voluntarily waived any and all rights that they had under law to a
                      27      trial before a jury or before a judge in a court of law. (Nelson Decl. Ex. 1-C,
                      28      ADR Program at ¶¶ 1, 5.) Both Plaintiff and the Company each acknowledged
                                                                 -5-
DLA P I PER LLP (US)       NOTICE OF MOTION AND MOTION TO COMPEL ARBITRATION AND DISMISS OR STAY PROCEEDINGS
     LOS A NG EL ES
                           AND MEMORANDUM OF POINTS & AUTHORITIES
               Case 2:18-cv-08372-AB-JEM Document 18 Filed 10/24/18 Page 13 of 27 Page ID #:252



                       1      an understanding that they did not give up any substantive rights. (Nelson Decl.
                       2      Ex. 1-C, ADR Program at ¶ 5.)
                       3    Same Applicable Law and Same Remedies: The arbitration will be adjudicated
                       4      in accordance with applicable state or federal law that would be applied by a
                       5      United States District Court in the city where the dispute arose or, if the dispute
                       6      involves a dispute over a contract, the jurisdiction or venue designated by the
                       7      contract at issue. (Nelson Decl. Ex. 1-C, ADR Program at ¶ 4.2.) The arbitrator
                       8      will apply the same substantive law, with the same statutes of limitations and
                       9      same remedies that would apply if the claims were brought in a court of law.
                      10      Nelson Decl. Ex. 1-C, ADR Program at ¶ 4.4.)
                      11    Clear and Concise Arbitration Process: The arbitration will be before a single
                      12      arbitrator in the county in which the dispute arose, and will be administered in
                      13      accordance with the American Arbitration Association (“AAA”) rules or the
                      14      rules of another ADP provider selected by the parties, and the California Code of
                      15      Civil Procedure Section 1280 et seq. (Nelson Decl. Ex. 1-C, ADR Program at ¶
                      16      6.)
                      17    Neutral Arbitrator: The parties will be allowed to select the arbitrator from a
                      18      neutral list provided by the ADR provider. In the event the parties cannot agree
                      19      on an arbitrator, the parties may request a second list of proposed arbitrators. If
                      20      no arbitrator is selected after the parties have made strikes on the second list, the
                      21      ADR provider will appoint an arbitrator. (Nelson Decl. Ex. 1-C, ADR Program
                      22      at ¶ 7.)
                      23    Broad Discovery and Motion Practice: The parties may engage in the full
                      24      range of discovery that would be available under applicable state or federal law.
                      25      The arbitrator may consider and grant dispositive motions brought by the parties.
                      26      (Nelson Decl. Ex. 1-C, ADR Program at ¶¶ 10, 11.)
                      27    Written Arbitration Award Required: The arbitrator must provide a written
                      28      award, citing his or her evidence and reasoning for the award, and the parties
                                                                    -6-
DLA P I PER LLP (US)       NOTICE OF MOTION AND MOTION TO COMPEL ARBITRATION AND DISMISS OR STAY PROCEEDINGS
     LOS A NG EL ES
                           AND MEMORANDUM OF POINTS & AUTHORITIES
               Case 2:18-cv-08372-AB-JEM Document 18 Filed 10/24/18 Page 14 of 27 Page ID #:253



                       1      have the right to appeal such award, subject to the terms of the ADR Program
                       2      and in accordance with the standards for appellate review set forth in the FAA or
                       3      applicable state arbitration law. (Nelson Decl. Ex. 1-C, ADR Program at ¶¶ 13,
                       4      14.)
                       5    Mutual Right to Counsel: Each party may be represented by an attorney at any
                       6      arbitration covered by the ADR Program. (Nelson Decl. Ex. 1-C, ADR Program
                       7      at ¶ 8.)
                       8    The Company Covers Arbitration Costs: The Company will pay all costs
                       9      uniquely attributable to arbitration, including administrative fees and costs of the
                      10      arbitrator (unless Plaintiff voluntarily opts to pay up to one-half of the fees and
                      11      expenses). Plaintiff is only required to pay her own costs (including, without
                      12      limitation, expert witness fees) and attorneys’ fees, if any, unless the arbitrator
                      13      rules otherwise. The ADR Program provides that Plaintiff would not be required
                      14      to pay any fee or cost that she would not be required to pay in a state or federal
                      15      court action. The ADR Program does provide that a prevailing party may
                      16      recover attorneys’ fees and costs, if the law applicable to the claims, or any other
                      17      agreement, provides for it. (Nelson Decl. Ex. 1-C, ADR Program at ¶ 9.)
                      18         In consideration for entering into the Mutual Arbitration Agreement, the
                      19   parties made mutual promises to resolve claims and controversies via individual
                      20   arbitration. (Nelson Decl. Ex. 1-C, ADR Program at ¶ 16.1.)
                      21         To Defendant’s knowledge, Plaintiff did not raise any concerns about
                      22   arbitrating disputes with the Company, or the terms of the Mutual Arbitration
                      23   Agreement, including ADR Program, at the time that she signed and accepted their
                      24   terms. (Nelson Decl., at ¶ 8.) Further, Plaintiff never revoked her assent to the
                      25   Mutual Arbitration Agreement during her employment. (Nelson Decl., at ¶ 9.)
                      26         B.      Plaintiff’s Allegations and Complaint.
                      27         On August 4, 2017, Nelson, Match’s Chief Human Resources (“HR”) Officer,
                      28   interviewed Plaintiff as a witness in the investigation of a claim of harassment made
                                                                      -7-
DLA P I PER LLP (US)       NOTICE OF MOTION AND MOTION TO COMPEL ARBITRATION AND DISMISS OR STAY PROCEEDINGS
     LOS A NG EL ES
                           AND MEMORANDUM OF POINTS & AUTHORITIES
               Case 2:18-cv-08372-AB-JEM Document 18 Filed 10/24/18 Page 15 of 27 Page ID #:254



                       1   by Olivia Auxier against Nate Nesbitt (“Nesbitt”). (Nelson Decl., at ¶ 10.) Prior to
                       2   this date, Plaintiff did not directly report any alleged harassment or alleged
                       3   discrimination by Nesbitt or anyone else to Human Resources. (Nelson Decl., at
                       4   ¶ 10.) Moreover, Human Resources never received a complaint from Plaintiff,
                       5   either directly or indirectly, regarding any alleged harassment by Steven Liu (“Liu”)
                       6   during her employment. (Nelson Decl., at ¶ 10.) The only complaint Match has
                       7   ever received regarding Liu occurred in December 2017. (Nelson Decl., at ¶ 10.)
                       8   That sole complaint involved a customer service issue and did not in any way
                       9   involve Plaintiff. (Nelson Decl., at ¶ 10.) As such, any purported claims raised by
                      10   Plaintiff necessarily arose after Tinder’s merger into Match Group, Inc. and relate to
                      11   her employment with Match.5 (See Nelson Decl., at ¶ 3.)
                      12         Following Plaintiff’s filing of the instant lawsuit, Match’s in-house counsel,
                      13   Benjamin Setnick, called Plaintiff’s attorney, John Belcher, to inquire as to whether
                      14   Plaintiff would agree to move this dispute to arbitration based on the Mutual
                      15   Arbitration Agreement and ADR Program. (Declaration of Benjamin Setnick in
                      16   Support of Defendant’s Motion to Compel Arbitration and Dismiss or Stay
                      17   Proceedings (“Setnick Decl.”), at ¶ 3, filed concurrently herewith.) On that call, Mr.
                      18   Belcher would not tell Mr. Setnick whether Plaintiff would so agree, would not tell
                      19   Mr. Setnick his position on the applicability of the Mutual Arbitration Agreement,
                      20   and would not even tell Mr. Setnick whether he had reviewed the Mutual Arbitration
                      21   Agreement signed by Plaintiff. (Setnick Decl., at ¶ 3.) However, Mr. Belcher did
                      22   tell Mr. Setnick that even if the Mutual Arbitration Agreement applied to Plaintiff’s
                      23
                      24   5
                             Any argument that Plaintiff’s purported claims accrued prior to the merger is of no
                           consequence. Tinder was a subsidiary of Match Group, Inc. prior to its merger with
                      25   and into Match Group, Inc. on July 13, 2017. Through the transactions ancillary to
                           the merger, Match became an assign of Tinder’s assets and liabilities. Accordingly,
                      26   the Mutual Arbitration Agreement and ADR Program would still apply to any
                           purported, albeit disputed, allegations that Plaintiff claims accrued prior to the
                      27   merger. As Tinder was a subsidiary of Match Group, Inc., and Match is an assignee
                           of Tinder’s assets and liabilities, Match can rightfully seek to compel arbitration.
                      28   (See Nelson Decl. Ex. 1-B, Mutual Arbitration Agreement at ¶ 1.)
                                                                     -8-
DLA P I PER LLP (US)       NOTICE OF MOTION AND MOTION TO COMPEL ARBITRATION AND DISMISS OR STAY PROCEEDINGS
     LOS A NG EL ES
                           AND MEMORANDUM OF POINTS & AUTHORITIES
               Case 2:18-cv-08372-AB-JEM Document 18 Filed 10/24/18 Page 16 of 27 Page ID #:255



                       1   claims, he could force Match to litigate the issue of arbitrability and referred Mr.
                       2   Setnick to the case Sargon Enters., Inc. v. USC. (Setnick Decl., at ¶ 3.) Because
                       3   Mr. Belcher would not confirm whether he was aware of the Mutual Arbitration
                       4   Agreement, Mr. Setnick offered to send him a copy; in response, Mr. Belcher
                       5   provided the email address j@earthlink.net to Mr. Setnick. (Setnick Decl., at ¶ 3.)
                       6         Shortly after that call, Mr. Setnick emailed Mr. Belcher a copy of the Mutual
                       7   Arbitration Agreement and ADR Program accepted by Plaintiff. (Setnick Decl., at ¶
                       8   4; Setnick Decl. Ex. 2-A, 9/10/18 Email from Mr. Setnick to Mr. Belcher.) 6 In that
                       9   email, Mr. Setnick informed Plaintiff’s counsel that the Mutual Arbitration
                      10   Agreement and ADR Program delegated the “issue of scope and arbitrability” to the
                      11   arbitrator and requested the parties move the dispute to arbitration. (Setnick Decl.,
                      12   at ¶ 4; Setnick Decl. Ex. 2-A, 9/10/18 Email from Mr. Setnick to Mr. Belcher.)
                      13   Mr. Setnick received no response to this email. (Setnick Decl., at ¶ 4.) One week
                      14   later, Mr. Setnick again contacted Plaintiff’s counsel to re-urge the applicability of
                      15   arbitration to Plaintiff’s claims. (Setnick Decl., at ¶ 4; Setnick Decl. Ex. 2-B,
                      16   9/17/18 Email from Mr. Setnick to Mr. Belcher.)7 Mr. Setnick sent this email to
                      17   both the j@earthlink.net email address Mr. Belcher provided him and to the
                      18   johnbelcher@insuringlaw.com email address listed on the California State Bar
                      19   website. (Setnick Decl., at ¶ 4.) Mr. Setnick received no response to this second
                      20   email. (Setnick Decl., at ¶ 4.)
                      21         Accordingly, on September 26, 2018, Defendant filed its Answer to Plaintiff’s
                      22   Complaint and Affirmative Defenses in the Superior Court of Los Angeles County.
                      23   (Def.’s Answer, Dkt. 1, Exhibit E.) On September 27, 2018, Defendant filed its
                      24
                      25   6
                             A true and correct copy of Setnick’s September 10, 2018 email to Belcher is
                      26   attached as Exhibit 2-A to the Declaration of Benjamin Setnick, filed concurrently
                           herewith.
                      27   7
                             A true and correct copy of Setnick’s September 17, 2018 email to Belcher is
                           attached as Exhibit 2-B to the Declaration of Benjamin Setnick, filed concurrently
                      28   herewith.
                                                                    -9-
DLA P I PER LLP (US)       NOTICE OF MOTION AND MOTION TO COMPEL ARBITRATION AND DISMISS OR STAY PROCEEDINGS
     LOS A NG EL ES
                           AND MEMORANDUM OF POINTS & AUTHORITIES
               Case 2:18-cv-08372-AB-JEM Document 18 Filed 10/24/18 Page 17 of 27 Page ID #:256



                       1   Notice of Removal and corresponding exhibits and materials in this Court. (Def.’s
                       2   Notice of Removal, Dkt. 1.) Defendant now brings this Motion to Compel
                       3   Arbitration and Dismiss or Stay Proceedings (“Motion”) based on the parties’
                       4   Mutual Arbitration Agreement and the Company’s ADR Program.
                       5   III.   ARGUMENT
                       6          A.     The Parties’ Mutual Arbitration Agreement Requires Arbitration
                                         of Plaintiff’s Claims.
                       7                 1.     The Court Must Compel Arbitration Because the Parties
                       8                        Have Delegated Questions of Arbitrability to the Arbitrator.

                       9          The FAA, which governs the Mutual Arbitration Agreement, reflects a

                      10   “liberal federal policy” favoring arbitration agreements. AT&T Mobility LLC v.

                      11   Concepcion, 563 U.S. 333, 339 (2011); Warner Bros. Entm’t Inc. v. Starline Tours

                      12   of Hollywood, Inc., No. 2:16-cv-02001-SJO(GJSx), 2016 WL 10771309, at *4 (C.D.

                      13   Cal. June 20, 2016); see also 9 U.S.C § 2. As the Supreme Court recently stated in

                      14   Epic Sys. Corp. v. Lewis, there is a presumption that such agreements should be

                      15   treated as “valid, irrevocable, and enforceable.” 138 S. Ct. 1612, 1621 (citing 9

                      16   U.S.C § 2). Further, an agreement to arbitrate should be upheld “in accordance with

                      17   the terms of the agreement.” 9 U.S.C. § 3.

                      18          The question of whether a party has agreed to submit to arbitration a

                      19   particular dispute, i.e., the “question of arbitrability,” is “an issue for judicial

                      20   determination [u]nless the parties clearly and unmistakably provide otherwise."

                      21   Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 84 (2002) (quoting AT&T

                      22   Techs., Inc. v. Commc’ns Workers of Am., 475 U.S. 643, 649 (1986)); see also First

                      23   Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 946–47 (1995). In this case, the

                      24   Court should determine whether the parties’ intended to delegate arbitrability “by

                      25   applying ordinary state-law principles that govern the formation of contracts.” First

                      26   Options, 514 U.S. at 944.

                      27          Here, the Mutual Arbitration Agreement provides that, aside from the discrete

                      28   issue of class, consolidated, collective or representative action waiver, “only an
                                                                      - 10 -
DLA P I PER LLP (US)       NOTICE OF MOTION AND MOTION TO COMPEL ARBITRATION AND DISMISS OR STAY PROCEEDINGS
     LOS A NG EL ES
                           AND MEMORANDUM OF POINTS & AUTHORITIES
               Case 2:18-cv-08372-AB-JEM Document 18 Filed 10/24/18 Page 18 of 27 Page ID #:257



                       1   arbitrator can interpret the scope and application of the remainder of the [ADR]
                       2   Program.” (Nelson Decl. Ex. 1-B, Mutual Arbitration Agreement at ¶ 4.) Thus, the
                       3   Mutual Arbitration Agreement “clearly and unambiguously” requires an arbitrator to
                       4   interpret the scope and application of the Mutual Arbitration Agreement, i.e.,
                       5   questions of arbitrability. First Options, 514 U.S. 943. The only remaining
                       6   question for this Court is whether the parties’ Mutual Arbitration Agreement,
                       7   including the ADR Program, is a valid contract. Id. at 944.
                       8         Under California law, a contract requires (1) parties capable of contracting;
                       9   (2) the parties’ consent; (3) a “lawful object;” and (4) sufficient consideration. C AL.
                      10   CIV. CODE § 1550; United States ex rel. Oliver v. The Parsons Co., 195 F.3d 457,
                      11   462 (9th Cir. 1999). The Mutual Arbitration Agreement meets each one of these
                      12   elements.
                      13         First, both Plaintiff and Match are capable of entering into a contract. The
                      14   parties willingly entered into the Mutual Arbitration Agreement, and neither
                      15   Plaintiff nor Match contends that they are or were incapable of contracting. See
                      16   Elmore v. CVS Pharm., Inc., No. 2:16-cv-05603-ODW(ASx), 2016 WL 6635625, at
                      17   *3 (C.D. Cal. Nov. 9, 2016) (finding “no question” that plaintiff employee was
                      18   capable of entering into an arbitration agreement with defendant employer where
                      19   plaintiff signed an acknowledgement to arbitrate, declined to opt out of arbitration
                      20   and continued to work for defendant after signing).
                      21         Second, both Plaintiff and Match consented to be bound by the Mutual
                      22   Arbitration Agreement. “The manifestation of mutual consent is generally achieved
                      23   through the process of offer and acceptance,” and “is determined under an objective
                      24   standard applied to the outward manifestations or expressions of the parties, i.e., the
                      25   reasonable meaning of their words and acts, and not their unexpressed intentions or
                      26   understandings.” Pac. Corporate Grp. Holdings, LLC v. Keck, 232 Cal. App. 4th
                      27   294, 309 (Cal. Ct. App. 2014) (internal citations and quotations omitted). Here,
                      28   Match provided the Mutual Arbitration Agreement to Plaintiff, and Plaintiff
                                                                 - 11 -
DLA P I PER LLP (US)       NOTICE OF MOTION AND MOTION TO COMPEL ARBITRATION AND DISMISS OR STAY PROCEEDINGS
     LOS A NG EL ES
                           AND MEMORANDUM OF POINTS & AUTHORITIES
               Case 2:18-cv-08372-AB-JEM Document 18 Filed 10/24/18 Page 19 of 27 Page ID #:258



                       1   manifested her assent by signing the Mutual Arbitration Agreement and continuing
                       2   to work for Match. Meanwhile, Match manifested its assent by upholding the terms
                       3   of the Mutual Arbitration Agreement during and after Plaintiff’s employment.
                       4         Third, there is no question that arbitration is a “lawful object.” And enforcing
                       5   an arbitration agreement is not only “lawful”; it is “strongly favor[ed]” by federal
                       6   and California law and public policy. 9 U.S.C. § 1; Broughton v. Cigna Healthplans
                       7   of Cal., 988 P.2d 67, 82 (Cal. 1999).
                       8         Finally, the parties’ mutual promises to forego a judicial determination and to
                       9   arbitrate their disputes provides sufficient consideration. Circuit City Stores, Inc. v.
                      10   Najd, 294 F.3d 1104, 1108 (9th Cir. 2002). The Company, which includes
                      11   subsidiary Match, is required to arbitrate any dispute between the parties (aside from
                      12   the issue of class, consolidated, collective or representative action waiver and other
                      13   discrete carve outs not relevant to this litigation). (Nelson Decl. Ex. 1-B, Mutual
                      14   Arbitration Agreement at ¶ 1; Nelson Decl. Ex. 1-C, ADR Program at ¶¶ 2, 3.) This
                      15   includes those in which Match normally would be the plaintiff. (Nelson Decl.
                      16   Ex. 1-B, Mutual Arbitration Agreement at ¶ 1.) “Under California case law, a
                      17   mutual promise to arbitrate is sufficient to establish consideration.” Oguejiofor v.
                      18   Serramonte Nissan, No. 3:11-cv-00544 EMC, 2011 WL 3879482, at *3 (N.D. Cal.
                      19   Sept. 2, 2011) (emphasis in original) (citations omitted); see also Beggs Bros. Fruit
                      20   Co. v. United Farmers Ass’n of Cal., 107 P. 2d 631, 633 (Cal. Ct. App. 1940)
                      21   (finding the arbitration agreement was mutual because each party to the agreement
                      22   “made the same promise to each and every other party,” and “such promise
                      23   constituted a consideration”).8
                      24         Because the Mutual Arbitration Agreement meets the requirements for a valid
                      25
                      26   8
                            Plaintiff received additional consideration in the form of her continued
                           employment with Match. (Nelson Decl. Ex. 1-C, ADR Program at ¶ 16.1.) The
                      27   promise of continued employment alone may be sufficient consideration to support
                           an at-will employee’s promise to submit claims to arbitration. Vedachalam v. Tata
                      28   Am. Int’l Corp., Nos. 07-15504, 08-15521, 339 F. App’x 761, 763 (9th Cir. 2009).
                                                                    - 12 -
DLA P I PER LLP (US)       NOTICE OF MOTION AND MOTION TO COMPEL ARBITRATION AND DISMISS OR STAY PROCEEDINGS
     LOS A NG EL ES
                           AND MEMORANDUM OF POINTS & AUTHORITIES
               Case 2:18-cv-08372-AB-JEM Document 18 Filed 10/24/18 Page 20 of 27 Page ID #:259



                       1   contract under California law, Defendant requests that the Court send this dispute to
                       2   arbitration so that an arbitrator may determine any questions of arbitrability related
                       3   to the Mutual Arbitration Agreement, including the ADR Program, or Plaintiff’s
                       4   claims. See Elmore, 2016 WL 6635625, at *3 (holding that the pertinent arbitration
                       5   agreement “clearly and unmistakably demonstrated the parties’ intent to arbitrate the
                       6   issue of arbitrability where the agreement provided that the issues to be arbitrated
                       7   included disputes arising out of or relating to the validity, enforceability or breach of
                       8   the agreement).9
                       9                2.     The Parties’ Mutual Arbitration Agreement Is Valid and
                                               Enforceable.
                      10
                                 Even if this Court finds delegation of arbitrability to the arbitrator is not
                      11
                           “clear” and “unambiguous” under the Mutual Arbitration Agreement, the Court still
                      12
                           must compel arbitration because: (1) a valid agreement to arbitrate exists and (2) the
                      13
                           parties’ dispute falls within the scope of that arbitration agreement. Campos v. DXP
                      14
                           Enters., Inc., No. 8:18-cv-00103-JLS-DFM, 2018 WL 3617885, at *4 (C.D. Cal.
                      15
                           Mar. 14, 2018); Chiron Corp. v. Ortho Diagnostic Sys., Inc., 207 F.3d 1126, 1130
                      16
                           (9th Cir. 2000); see also 9 U.S.C. § 4.
                      17
                                 “[A]rbitration is a matter of contract,” so a valid agreement is a gating issue to
                      18
                           arbitration. AT&T Techs., 475 U.S. at 648 (quoting United Steelworkers of Am. v.
                      19
                           Warrior & Gulf Nav. Co., 363 U.S. 574, 582 (1960)). As discussed in Section
                      20
                           III.A.1 of this Motion, the Mutual Arbitration Agreement meets all elements of a
                      21
                           valid contract under California law. Accordingly, the first prong of the analysis has
                      22
                           been satisfied.
                      23
                                        3.     Plaintiff’s Claims Fall Within the Scope of the Mutual
                      24                       Arbitration Agreement.
                      25         Arbitration is also proper because Plaintiff’s claims fall within the scope of
                      26
                      27   9
                            Additionally, because the claims in this lawsuit arise out of Plaintiff’s employment
                           with Match, the assertion of arbitrability cannot be considered wholly groundless.
                      28   Id.
                                                                     - 13 -
DLA P I PER LLP (US)       NOTICE OF MOTION AND MOTION TO COMPEL ARBITRATION AND DISMISS OR STAY PROCEEDINGS
     LOS A NG EL ES
                           AND MEMORANDUM OF POINTS & AUTHORITIES
               Case 2:18-cv-08372-AB-JEM Document 18 Filed 10/24/18 Page 21 of 27 Page ID #:260



                       1   the Mutual Arbitration Agreement, and there is no statute, regulation or policy that
                       2   renders the claims nonarbitrable. See Mitsubishi Motors Corp. v. Soler Chrysler-
                       3   Plymouth, Inc., 473 U.S. 614, 628 (1985). In fact, the Ninth Circuit has directed
                       4   courts to “be cognizant of the [FAA]’s federal policy favoring arbitration
                       5   agreements:
                       6                 The Arbitration Act establishes that, as a matter of federal law,
                                         any doubts concerning the scope of arbitrable issues should be
                       7                 resolved in favor of arbitration, whether the problem at hand is
                                         the construction of the contract language itself or an allegation of
                       8                 waiver, delay, or a like defense to arbitrability.”
                       9   Chiron Corp., 207 F.3d at 1131 (citing Moses H. Cone Mem’l Hosp. v. Mercury
                      10   Const. Corp., 460 U.S. 1, 24–25 (1983)). As such, a court’s role is “strictly
                      11   limited,” “leaving the merits of the claim and any defenses to the arbitrator.” Id.
                      12   (citing Republic of Nicaragua v. Std. Fruit Co., 937 F.2d 469, 478 (9th Cir. 1991)).
                      13         It is well settled that “a party cannot be required to submit to arbitration any
                      14   dispute which he has not agreed so to submit.” AT&T Techs., 475 U.S. at 648.
                      15   However, a court “will not ordinarily except a controversy from coverage of a valid
                      16   arbitration clause unless it may be said with positive assurance that the arbitration
                      17   clause is not susceptible of an interpretation that covers the asserted dispute.”
                      18   Marchese v. Shearson Hayden Stone, Inc., 734 F.2d 414, 419 (9th Cir. 1984)
                      19   (quotation omitted).
                      20         Here, the Mutual Arbitration Agreement clearly “covers the asserted dispute”
                      21   in Plaintiff’s Complaint. The Mutual Arbitration Agreement requires arbitration of
                      22   “all claims or controversies arising out of or in connection with [Plaintiff’s]
                      23   application with, employment with, or termination from,” the Company. (Nelson
                      24   Decl. Ex.1-B, Mutual Arbitration Agreement at ¶ 1.) The Mutual Arbitration
                      25   Agreement enumerates the types of claims it covers, including but not limited to:
                      26   “claims for discrimination, harassment or retaliation of any kind;” “claims for
                      27   violation of any federal, state or other statute, ordinance, regulation, or common
                      28   law;” and “claims for breach of any contract, express or implied.” (Nelson Decl.
                                                                  - 14 -
DLA P I PER LLP (US)       NOTICE OF MOTION AND MOTION TO COMPEL ARBITRATION AND DISMISS OR STAY PROCEEDINGS
     LOS A NG EL ES
                           AND MEMORANDUM OF POINTS & AUTHORITIES
               Case 2:18-cv-08372-AB-JEM Document 18 Filed 10/24/18 Page 22 of 27 Page ID #:261



                       1   Ex.1-B, Mutual Arbitration Agreement at ¶ 1.) Plaintiff alleges these very claims in
                       2   her Complaint, including claims for: (1) sexual harassment and sex discrimination;
                       3   (2) wrongful termination in violation of California and federal law and public
                       4   policy; (3) retaliation in violation of the California Fair Employment and Housing
                       5   Act, federal law and public policy; (4) failure to prevent discrimination and
                       6   harassment; and (5) breach of implied covenant of good faith and fair dealing. (Pl.’s
                       7   Compl., Dkt. 1, Ex. A, at ¶¶ 30-71.) Thus, there is no question that Plaintiff’s
                       8   claims (a) arise out of and are in connection with the Plaintiff’s employment with, or
                       9   termination from, Match and (b) allege violations of federal, state and/or common
                      10   law.10
                      11            Given that each and every one of Plaintiff’s claims falls within the broad
                      12   scope of the Mutual Arbitration Agreement, the claims are unquestionably covered
                      13   claims. 9 U.S.C. § 4. Accordingly, this dispute must be resolved in arbitration. See
                      14   Chiron Corp., 207 F.3d at 1131 (holding that where a dispute unquestionably arises
                      15   out of an agreement to arbitrate, there is “no place” for discretion because the
                      16   dispute must be arbitrated).
                      17            Plaintiff’s claims are also arbitrable because she will have a chance to
                      18   vindicate her FEHA statutory claims via arbitration. The FAA, which governs the
                      19   Mutual Arbitration Agreement, “generally preempts state legislation that would
                      20   restrict the enforcement of arbitration agreements.” Armendariz v. Found. Health
                      21   Psychcare Servs., Inc., 6 P.3d 669, 679 (Cal. 2000). However, FEHA is a statutory
                      22   right “established for a public reason,” and thus an arbitration agreement covering
                      23   FEHA statutory rights must meet certain requirements. Burnett v. Macy’s West
                      24   Stores, Inc., No. 1:11–cv–01277, 2011 WL 4770614, at *4 (E.D. Cal. Oct. 7, 2011)
                      25   (citing Armendariz, 6 P.3d at 680). Arbitration of FEHA statutory claims is
                      26
                      27
                           10
                             In addition, none of Plaintiff’s claims are exempt from arbitration in accordance
                      28   with the terms of the ADR Program. (Nelson Decl. Ex. 1-C, ADR Program at ¶ 3.)
                                                                    - 15 -
DLA P I PER LLP (US)       NOTICE OF MOTION AND MOTION TO COMPEL ARBITRATION AND DISMISS OR STAY PROCEEDINGS
     LOS A NG EL ES
                           AND MEMORANDUM OF POINTS & AUTHORITIES
               Case 2:18-cv-08372-AB-JEM Document 18 Filed 10/24/18 Page 23 of 27 Page ID #:262



                       1   permissible where: (1) the arbitration agreement provides for neutral arbitrators;
                       2   (2) it provides for more than minimal discovery; (3) it requires a written award;
                       3   (4) it provides for all of the types of relief that would otherwise be available in
                       4   court; and (5) it does not require employees to pay either unreasonable costs or any
                       5   arbitrators’ fees or expenses as a condition of access to the arbitration
                       6   forum. Armendariz, 6 P.3d at 682. If these requirements are met, arbitration is
                       7   proper because an employee “effectively may vindicate” her statutory cause of
                       8   action in arbitration. See id. (citing Cole v. Burns Int’l Sec. Servs., 105 F.3d 1465,
                       9   1482 (D.C. Cir. 1997)).
                      10         Here, Plaintiff’s FEHA claims are arbitrable because the Mutual Arbitration
                      11   Agreement satisfies the Armendariz standard. The Mutual Arbitration Agreement
                      12   provides for a neutral arbitrator. Under the Mutual Arbitration Agreement, the ADR
                      13   provider will provide the parties with a list of proposed neutral arbitrators. (Nelson
                      14   Decl. Ex.1-C, ADR Program at ¶ 7.) The parties will have an opportunity to strike
                      15   arbitrators they do not want to hear the dispute. (Nelson Decl. Ex. 1-C, ADR
                      16   Program at ¶ 7.) Once they have narrowed their options, or if the parties cannot
                      17   agree on any options after being presented with two different lists of arbitrators, the
                      18   ADR provider will select the neutral arbitrator. (Nelson Decl. Ex. 1-C, ADR
                      19   Program at ¶ 7.) The Mutual Arbitration Agreement also provides for more than
                      20   minimal discovery. The parties are entitled to “engage in the full range of discovery
                      21   that would be available under applicable state or federal law.” (Nelson Decl. Ex. 1-
                      22   C, ADR Program at ¶ 10.) The Mutual Arbitration Agreement requires the
                      23   arbitrator’s award to be in writing, “with reasons given and evidence cited for the
                      24   award,” and allows the parties the right to appeal the arbitrator’s decision in a court
                      25   of law, subject to the limitations in the ADR Program. (Nelson Decl. Ex. 1-C, ADR
                      26   Program at ¶¶ 13, 14.) It further requires that the arbitrator apply the “same
                      27   substantive law, with the same statutes of limitations and same remedies that would
                      28   apply if the claims were brought in a court of law.” (Nelson Decl. Ex. 1-C, ADR
                                                                   - 16 -
DLA P I PER LLP (US)       NOTICE OF MOTION AND MOTION TO COMPEL ARBITRATION AND DISMISS OR STAY PROCEEDINGS
     LOS A NG EL ES
                           AND MEMORANDUM OF POINTS & AUTHORITIES
               Case 2:18-cv-08372-AB-JEM Document 18 Filed 10/24/18 Page 24 of 27 Page ID #:263



                       1   Program at ¶ 4.4.) In addition, the Mutual Arbitration Agreement does not require
                       2   Plaintiff to pay either unreasonable costs or the arbitrator’s fees and expenses as a
                       3   condition to arbitrate. The Company, not Plaintiff, is required to pay all costs to
                       4   enter the arbitration forum, including administrative fees and costs of the
                       5   arbitrator. (Nelson Decl. Ex. 1-C, ADR Program at ¶ 9.) Plaintiff is only required
                       6   to pay her own costs and attorneys’ fees (unless the arbitrator rules otherwise or the
                       7   arbitration involves fee-shifting statutes or the Plaintiff voluntarily opts to pay up to
                       8   one-half of the fees and expenses of arbitration). (Nelson Decl. Ex. 1-C, ADR
                       9   Program at ¶ 9.)
                      10         The Mutual Arbitration Agreement contains other provisions that go well
                      11   beyond the minimum criteria in Armendariz. For instance, the arbitrator can
                      12   consider and grant dispositive motions under applicable federal or state laws
                      13   governing such motions. (Nelson Decl. Ex. 1-C, ADR Program at ¶ 11.) And
                      14   arbitration will be in the county where the Plaintiff worked at the time the dispute
                      15   arose, at a site mutually agreed upon by the parties, which provides an advantage to
                      16   employees like Plaintiff. (Nelson Decl. Ex. 1-C, ADR Program at ¶ 12.) As such,
                      17   the arbitration program in the Mutual Arbitration Agreement exceeds the
                      18   requirements under Armendariz and guarantees that Plaintiff will be able to fully
                      19   litigate her FEHA statutory rights in arbitration.
                      20         B.     This Action Must Be Dismissed in Light of the Parties’ Mutual
                                        Arbitration Agreement.
                      21
                                 Because the parties have agreed to arbitrate all claims arising from or in
                      22
                           connection to Plaintiff’s employment with Match, including the claims in Plaintiff’s
                      23
                           Complaint, this action must be dismissed with prejudice. See Green Tree Fin. Corp.-
                      24
                           Ala. v. Randolph, 531 U.S. 79, 88–89 (2000) (upholding lower court’s order
                      25
                           compelling the parties to arbitration and dismissing plaintiffs’ claims with
                      26
                           prejudice). The Ninth Circuit has repeatedly held that courts in this Circuit have
                      27
                           discretion to dismiss an underlying action rather than stay it. See, e.g., Dees v. Billy,
                      28
                                                                     - 17 -
DLA P I PER LLP (US)       NOTICE OF MOTION AND MOTION TO COMPEL ARBITRATION AND DISMISS OR STAY PROCEEDINGS
     LOS A NG EL ES
                           AND MEMORANDUM OF POINTS & AUTHORITIES
               Case 2:18-cv-08372-AB-JEM Document 18 Filed 10/24/18 Page 25 of 27 Page ID #:264



                       1   394 F.3d 1290, 1292 (9th Cir. 2005) (discussing a district court order in another
                       2   Ninth Circuit case where the court compelled arbitration and dismissed the district
                       3   court action without prejudice); Bushley v. Credit Suisse First Boston, 360 F.3d
                       4   1149, 1152 (9th Cir. 2004) (discussing dismissal procedure in Green Tree).
                       5   Dismissal is especially appropriate where all claims are subject to arbitration. See
                       6   Green Tree, 531 U.S. at 83.
                       7         Here, each and every one of Plaintiff’s claims falls under the terms of the
                       8   Mutual Arbitration Agreement. (Nelson Decl. Ex. 1-B, Mutual Arbitration
                       9   Agreement at ¶ 1; Pl.’s Compl., Dkt. 1, Ex. A.) Once this dispute is sent to
                      10   arbitration, no further claims will remain before this Court. Accordingly, dismissal
                      11   of this litigation is both proper and more expedient than granting a stay pending
                      12   resolution of arbitration.
                      13         C.     Alternatively, This Action Should Be Stayed Pending Resolution of
                                        Arbitration.
                      14
                                 In the alternative, if this Court opts not to dismiss this action, at a minimum
                      15
                           this action should be stayed pending the termination of arbitration.
                      16
                                 The power to stay proceedings is incidental to the power inherent in every
                      17
                           court to control its own docket “with economy of time and effort for itself, for
                      18
                           counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). Staying
                      19
                           a case “calls for an exercise of sound discretion” and a weighing of “competing
                      20
                           interests.” Manos v. MTC Fin., Inc., No 8:16-CV-01142-CJC(KESx), 2016 WL
                      21
                           11005392, at *1 (C.D. Cal. Sept. 22, 2016) (citing CMAX, Inc. v. Hall, 300 F.2d
                      22
                           265, 268 (9th Cir. 1962)). Among those interests are: (1) the orderly course of
                      23
                           justice “measured in terms of the simplifying or complicating of issues, proof, and
                      24
                           questions of law which could be expected to result from a stay;” (2) the hardship or
                      25
                           inequity that a party may suffer in being required to go forward; and (3) the possible
                      26
                           damage that may result from granting a stay. See CMAX, Inc., 300 F.3d at 268.
                      27
                                 All three factors weigh in favor of a stay here.
                      28
                                                                    - 18 -
DLA P I PER LLP (US)       NOTICE OF MOTION AND MOTION TO COMPEL ARBITRATION AND DISMISS OR STAY PROCEEDINGS
     LOS A NG EL ES
                           AND MEMORANDUM OF POINTS & AUTHORITIES
               Case 2:18-cv-08372-AB-JEM Document 18 Filed 10/24/18 Page 26 of 27 Page ID #:265



                       1         First, staying this case pending completion of arbitration would substantially
                       2   simplify the issues related to this case. In fact, staying this case would allow the
                       3   parties to resolve the entire dispute at hand. All of Plaintiff’s claims are covered by
                       4   and subject to the Mutual Arbitration Agreement. If the parties arbitrate Plaintiff’s
                       5   claims, it would obviate the need for future litigation in this Court. In addition, the
                       6   choice of law in the Mutual Arbitration Agreement will streamline the dispute
                       7   resolution process. Under the Mutual Arbitration Agreement, arbitration
                       8   proceedings will be subject to the governing law of the state or federal law for the
                       9   jurisdiction where Plaintiff was employed when the dispute arose. (Nelson Decl.
                      10   Ex. 1-B, Mutual Arbitration Agreement at ¶ 2.) In this case, Plaintiff was a resident
                      11   of Los Angeles, California at the time her allegations arose. (Pl.’s Compl., Dkt. 1,
                      12   Ex. A at ¶¶ 1, 7.) Accordingly, during arbitration, Plaintiff’s claims will be
                      13   governed by applicable California and/or federal law, just as they would if she were
                      14   in a judicial forum.
                      15         Second, it would be inequitable not to grant a stay of proceedings during
                      16   arbitration. The parties agreed to arbitrate all claims arising out of Plaintiff’s
                      17   employment with or termination from the Company, which includes subsidiary
                      18   Match, with limited carve outs not applicable to this action. (Nelson Decl. Ex. 1-B,
                      19   Mutual Arbitration Agreement at ¶ 1.) Not only is the Mutual Arbitration
                      20   Agreement valid, but it remains in effect. (Nelson Decl., at ¶ 9.) By seeking relief
                      21   in a court of law, Plaintiff is in clear breach of the Mutual Arbitration Agreement,
                      22   and Match has no immediate relief. Further, if this action is not stayed pending
                      23   resolution of arbitration, the parties will be fighting in two different fora, which will
                      24   be wasteful for both the parties and this Court. A stay would preserve judicial
                      25   economy and resources and allow the parties to resolve their dispute in an efficient
                      26   manner.
                      27         Third, Plaintiff will not be damaged if she is compelled to arbitrate her
                      28   claims. Plaintiff will be entitled to pursue the same substantive rights in arbitration
                                                                     - 19 -
DLA P I PER LLP (US)       NOTICE OF MOTION AND MOTION TO COMPEL ARBITRATION AND DISMISS OR STAY PROCEEDINGS
     LOS A NG EL ES
                           AND MEMORANDUM OF POINTS & AUTHORITIES
               Case 2:18-cv-08372-AB-JEM Document 18 Filed 10/24/18 Page 27 of 27 Page ID #:266



                       1   as she would in state or federal court. Indeed, by agreeing to arbitrate a claim, “a
                       2   party does not forgo the substantive rights afforded by the statute; it only submits to
                       3   their resolution in an arbitral, rather than a judicial forum.” Mitsubishi Motors
                       4   Corp., 473 U.S. at 628; see also Ziober v. BLB Res., Inc., 839 F.3d 814, 819–20 (9th
                       5   Cir. 2016) (holding that the parties’ arbitration agreement did not require a party to
                       6   give up any substantive rights) (internal citations omitted). If anything, arbitrating
                       7   this dispute may be more expedient than resolving it through judicial action because
                       8   the parties have already agreed to the rules governing arbitration. Accordingly, to
                       9   the extent the Court finds that dismissal is not appropriate, a stay would not be
                      10   detrimental to Plaintiff if this action is suspended until arbitration concludes.
                      11   IV.    CONCLUSION
                      12          During Plaintiff’s employment with Match, the parties clearly and
                      13   unequivocally agreed to arbitrate any claims arising from or in connection with
                      14   Plaintiff’s employment with the Company. The Court should uphold the parties’
                      15   valid agreement to arbitrate by compelling arbitration of all claims asserted in
                      16   Plaintiff’s Complaint, dismissing this action with prejudice, or in the alternative,
                      17   staying this action pending resolution of arbitration.
                      18
                      19    Dated: October 24, 2018                 DLA PIPER LLP (US)
                      20
                      21
                                                                    By: /s/ Eric S. Beane
                      22                                                ERIC S. BEANE
                      23                                                DANIEL LAC

                      24                                            Attorneys for Defendant
                                                                    Match Group, LLC (erroneously sued as
                      25                                            Tinder, Inc.)
                      26
                      27
                      28   WEST\283594688.11
                                                                     - 20 -
DLA P I PER LLP (US)       NOTICE OF MOTION AND MOTION TO COMPEL ARBITRATION AND DISMISS OR STAY PROCEEDINGS
     LOS A NG EL ES
                           AND MEMORANDUM OF POINTS & AUTHORITIES
